SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53030 WESTMOUNTAIN ASSET MANAGEMENT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315305 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123 North College Avenue, Ste 200 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 212-4770 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the registrant's common stock, as of the latest practicable date, April 30, 2013, was 9,517,402 FORM 10-Q WestMountain Asset Management, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) at March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2013 and 2012 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Item 4T. Controls and Procedures 14 PART IIOTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 2 PART IFINANCIAL INFORMATION For purposes of this report, unless otherwise indicated or the context otherwise requires, all references herein to “WestMountain Asset Management,” “we,” “us,” and “our,” refer to WestMountain Asset Management, Inc, a Colorado corporation, and our wholly-owned subsidiaries WestMountain Business Consulting, Inc., WestMountain Valuation Services, Inc., and WestMountain Allocation Analysis, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Asset Management, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Investments in marketable securities Accounts receivable, related parties Accounts receivable Prepaid expenses Deferred tax asset, net Other Current Assets: Certificates of deposit Total current assets Property and equipment, net of accumulated depreciation of $9,473 and $9,447, respectively - 26 Intangible assets, net of accumulated amortization of $25,061 and $24,367, respectively Investments in nonmarketable securities, at cost Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued liabilities, related parties - Deferred revenue Total current liabilities Deferred tax liability Total liabilities Shareholders' Equity: Preferred stock, $0.10 par value; 1,000,000 shares authorized, - - none issued and outstanding Common stock, $.001 par value; 50,000,000 shares authorized, 9,517,402 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 WestMountain Asset Management, Inc. Consolidated Statements of Operations and Other Comprehensive Loss (Unaudited) Three Months Ended March 31, Revenue: Advisory/consulting fees, related parties $ $ Advisory/consulting fees Management fees, related parties Total revenue Operating expenses: Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Other income: Interest income 1 6 Dividend income on nonmarketable securities - Total other income 6 Net income (loss) before income taxes ) Income tax expense - Net income (loss) $ $ ) Other comprehensive loss Unrealized loss on investments in marketable equity securities, net of tax ) ) Comprehensive loss $ ) $ ) Basic net loss per share $ $ ) Diluted net loss per share ) Basic weighted average commonshares outstanding Diluted weighted average commonshares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 WestMountain Asset Management, Inc. Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income(loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation expense Income tax benefit - Changes in operating assets and operating liabilities: Prepaid expenses and other current assets ) Accounts receivable ) Accounts receivable, related parties Accounts payable and accrued liabilities Accounts payable, related parties ) ) Deferred revenue ) - Net cash used in operating activities ) Net change in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $
